TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00442-CR


                            David Hernandez Guerrero, Appellant

                                                v.

                                 The State of Texas, Appellee



              FROM THE 207TH DISTRICT COURT OF COMAL COUNTY,
        NO. CR2017-200, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING


                           MEMORANDUM OPINION


                Appellant David Hernandez Guerrero seeks to appeal a judgment of conviction

for possession of a controlled substance with intent to deliver. See Tex. Health & Safety Code

§ 482.112(d).    The trial court has certified that Guerrero waived the right of appeal.

Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                             __________________________________________
                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed for Want of Jurisdiction

Filed: January 12, 2021

Do Not Publish